DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/27/2020 has/have been acknowledged and is/are being considered by the Examiner.
The information disclosure statements filed 10/31/2018, 6/6/2019, 3/5/2020, and 9/29/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein that has been lined through has not been considered.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Claim Objections
Claim 9 is objected to because of the following informalities:  in lines 1-2, the phrase “comprising third connector” should instead read “comprising a third connector”.  Appropriate correction is require
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of claims 5, 14, and 16 requires that “the interface unit has no substantial function other than to operate in conjunction with the defibrillator”. However, the originally-filed disclosure fails to disclose such an interface unit. It is submitted that any device or unit would inherently have additional functions. For example, the interface unit 200 shown in Figure 1B of the specification would function as a paperweight if placed on top of a stack of papers. In another embodiment, the disclosure describes the interface unit as utilizing a smartphone as its functional core (see paragraph [0103]). The specification, therefore, fails to provide examples or disclosure of an interface unit that “has no substantial function other than to operate in conjunction with the defibrillator” and fails to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 8, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the interface unit has no substantial function other than to operate in conjunction with the defibrillator" in lines 6-7. The metes and bounds of the claim are unclear, as any device or unit has additional functions, such as acting as a paperweight. It is not known what characteristics would be necessary in the prior art to satisfy the claim limitations.
The term "no substantial function" in claims 5, 14, and 16 is a relative term which renders the claim indefinite.  The term "no substantial function" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unknown what functions would be considered substantial or non-substantial as claimed.
Claim 8 recites the limitation "the connector" in line 1. It is unclear if “the connector” refers to the first connector or the second connector.
Claim 14 recites the limitation "the interface unit has no substantial function other than to operate in conjunction with the defibrillator" in lines 6-7. The metes and bounds of the claim are unclear, as any device or unit has additional functions, such as acting as a paperweight. It is not known what characteristics would be necessary in the prior art to satisfy the claim limitations.
Claim 16 recites the limitation "the interface unit has no substantial function other than to operate in conjunction with the defibrillator" in lines 6-7. The metes and bounds of the claim are unclear, as any device or unit has additional functions, such as acting as a paperweight. It is not known what characteristics would be necessary in the prior art to satisfy the claim limitations.
Claim 16 recites the limitation "the interface unit has no substantial function other than to operate in conjunction with the defibrillator" in lines 6-7. Claim 14, from which claim 16 depends, .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8, 10, 18-22, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Montague et al. (U.S. 2018/0169426, cited by Applicant), herein Montague. Regarding claim 1, Montague discloses a defibrillator 12/30 comprising: a defibrillator controller 20/51 (see Figures 2 and 6A and paragraphs [0054], [0064], and [0074]); a capacitor unit 18 configured to store and discharge sufficient energy to deliver a defibrillation shock to a patient (see paragraphs [0039], [0049], and [0064]); charging circuitry configured to charge the capacitor unit to a voltage suitable for delivery of the defibrillation shock; discharge circuitry suitable for discharging the capacitor unit to deliver the defibrillation shock (see paragraphs [0056], [0064], and [0070]); a first connector 37/36 suitable for electrically coupling an interface unit 46/13 to the defibrillator when the interface unit is physically attached to the defibrillator, the first connector being configured to facilitate communications between the defibrillator controller .
Regarding claim 4, Montague discloses that the external device 24 is a cellular phone or other mobile communication device (see paragraph [0054]).
Regarding claim 7, Montague discloses that the second connector is selected from the group consisting of: a USB connector; and a lightning connector (see paragraph [0055]).
Regarding claim 8, Montague discloses that the connector or the second connector is a USB connector selected from the group consisting of: a USB-C connector (see paragraph [0055]); a USB 2.0 connector; a USB 3.0 connector; a USB 3.1 connector; a USB mini connector; and a micro USB connector.
Regarding claim 10, Montague discloses a defibrillator 12/30 comprising: a capacitor unit 18 configured to store and discharge sufficient energy to deliver a defibrillation shock to a patient (see paragraphs [0039], [0049], and [0064]); charging circuitry configured to charge the capacitor unit to a voltage suitable for delivery of the defibrillation shock (see paragraphs [0056], [0064], and [0070]); discharge circuitry suitable for discharging the capacitor unit to deliver the defibrillation shock; a first connector 37/36 suitable for electrically coupling an interface unit to the defibrillator when the interface unit is physically attached to the defibrillator (see Figure 5); and a second connector 15 suitable for electrically coupling an external device 24 to the defibrillator, the external device being different than the interface unit (see Figure 5); and a defibrillator controller 50, the defibrillator controller being configured to facilitate communications with the interface unit when the interface unit is physically attached to the defibrillator and to 
Regarding claim 18, it is respectfully submitted that Montague does not describe utilizing control instructions from an interface unit or external device and, thus, the defibrillator is configured such that the defibrillator will not utilize any control instructions from the any attached interface unit or any other external device during emergency use of the defibrillator.
Regarding claim 19, Montague discloses that the external device is a cellular phone or other mobile communication device (see paragraph [0054]). It is respectfully submitted that the configuration of the cellular phone or other mobile communication device, i.e. including: a defibrillator support application installed thereon; and a processor for executing the defibrillator support application, does not have an impact on the structure of the claimed defibrillator.
Regarding claim 20, Montague discloses that the defibrillator is configured to provide defibrillator state information to any connected interface unit or external device to facilitate the synchronized display of the graphic instructions on such connected interface unit or external device during use of the defibrillator (see paragraph [0074]).
Regarding claim 21, Montague discloses a wireless communications module configured to communicate with at least one of the interface unit and the external device using wireless communications (see paragraph [0055]).
Regarding claim 22, Montague discloses a defibrillator housing that contains the defibrillator controller, the capacitor unit, the charging circuitry and the discharging circuitry, the first and second connectors being expose externally on the defibrillator housing (see Figures 3 and 4).
Regarding claim 25, Montague discloses a shockable rhythm detector, wherein the defibrillator is arranged to determine whether the patient has a shockable rhythm without input from the interface unit or external device (see paragraph [0074]).

Claims 1, 2, 4, 9-12, 18, 19, and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer et al. (U.S. Patent No. 6,591,135, cited by Applicant), herein Palmer. Regarding claim 1, Palmer discloses a defibrillator 14 comprising: a defibrillator controller 29/56 (see Figures 1 and 3); a capacitor unit 27 configured to store and discharge sufficient energy to deliver a defibrillation shock to a patient (see Figures 1 and 3 and col. 2, ln. 31-32); charging circuitry 86 configured to charge the capacitor unit to a voltage suitable for delivery of the defibrillation shock (see Figures 1 and 3 and col. 2, ln. 30-32); discharge circuitry 25 suitable for discharging the capacitor unit to deliver the defibrillation shock (see Figures 1 and 3 and col. 2, ln. 32-34); a first connector (leads 20) suitable for electrically coupling an interface unit (defibrillation electrodes on leads 20) to the defibrillator when the interface unit is physically attached to the defibrillator, the first connector being configured to facilitate communications between the defibrillator controller and the interface unit (see Figure 1); and a second connector 30 suitable for electrically coupling an external device 12 to the defibrillator, the external device being different than the interface unit, the second connector being configured to facilitate communications between the defibrillator controller and the external device and to receive power from the external device (see Figures 1 and 3, col. 2, ln. 48-51, and col. 43-52).
Regarding claim 2, Palmer discloses a battery 28 configured to power the defibrillator and to provide power for charging the capacitor unit (see Figure 3 and col. 2, ln. 13-15); and a battery charger configured to charge the battery using power drawn from the external device through the second connector (see claim 20).
Regarding claim 4, Palmer discloses that the external device is a cellular phone or other mobile communication device (patient monitor 12 communicates with and is detachably connected to defibrillator 12 such that they can be carried together and, thus, is a mobile communication device).
Regarding claim 9, Palmer discloses a third connector 92 suitable for electrically coupling a second external device 90 to the defibrillator, the third connector being distinct from 
Regarding claim 10, Palmer discloses a defibrillator 14 comprising: a capacitor unit 27 configured to store and discharge sufficient energy to deliver a defibrillation shock to a patient(see Figures 1 and 3 and col. 2, ln. 31-32); charging circuitry 86 configured to charge the capacitor unit to a voltage suitable for delivery of the defibrillation shock (see Figures 1 and 3 and col. 2, ln. 30-32); discharge circuitry 25 suitable for discharging the capacitor unit to deliver the defibrillation shock (see Figures 1 and 3 and col. 2, ln. 32-34); a first connector 92/leads 20 suitable for electrically coupling an interface unit 90/defibrillation electrodes on leads 20 to the defibrillator when the interface unit is physically attached to the defibrillator (see Figures 1 and 4); and a second connector 30 suitable for electrically coupling an external device 12 to the defibrillator, the external device being different than the interface unit (see Figures 1 and 3, col. 2, ln. 48-51, and col. 43-52); and a defibrillator controller 29-56, the defibrillator controller being configured to facilitate communications with the interface unit when the interface unit is physically attached to the defibrillator and to facilitate communications with the external device when the external device is connected to the defibrillator (see Figures 1 and 3, col. 2, ln. 48-51, and col. 43-52).
Regarding claim 11, Palmer discloses a battery 28 configured to power the defibrillator and to provide power for charging the capacitor unit (see Figure 3 and col. 2, ln. 13-15); and a battery charger configured to charge the battery using power drawn from the external device (see claim 20).
Regarding claim 12, Palmer discloses that the defibrillator is configured to draw power from the external device at selected times (see col. 4, ln. 43-col. 5, ln. 6). It is respectfully submitted that the defibrillator can selectively utilize the drawn power to both (a) supply supplement charging power during charging of the capacitor unit; and (b) supply power to the 
Regarding claim 18, it is respectfully submitted that Palmer does not describe utilizing control instructions from an interface unit or external device during emergency use and, thus, the defibrillator is configured such that the defibrillator will not utilize any control instructions from the any attached interface unit or any other external device during emergency use of the defibrillator.
Regarding claim 19, Palmer discloses that the external device is a cellular phone or other mobile communication device (patient monitor 12 communicates with and is detachably connected to defibrillator 12 such that they can be carried together and, thus, is a mobile communication device). It is respectfully submitted that the configuration of the cellular phone or other mobile communication device, i.e. including: a defibrillator support application installed thereon; and a processor for executing the defibrillator support application, does not have an impact on the structure of the claimed defibrillator.
Regarding claim 22, Palmer discloses a defibrillator housing that contains the defibrillator controller, the capacitor unit, the charging circuitry and the discharging circuitry, the first and second connectors being exposed externally on the defibrillator housing (see Figure 1).
Regarding claim 23, Palmer discloses that the defibrillator housing further includes a module receptor 31 configured to receive the interface unit and securely attach the interface unit to the defibrillator housing, the module receptor having a floor and wherein the first connector is exposed on the floor of the module receptor and is configured to engage a complementary connector on the interface unit when the interface unit is secured in the module receptor (see Figure 1).
Regarding claim 24, it is respectfully submitted that a “placard” as claimed can be any element secured in the module receptor. Although element 12 is considered to be an interface unit, it is respectfully submitted that it can also broadly be considered a “placard” as claimed. There is nothing in the claims or specification that provides a specific structure for the placard.
Regarding claim 25, Palmer discloses a shockable rhythm detector, wherein the defibrillator is arranged to determine whether the patient has a shockable rhythm without input from the interface unit or external device (see col. 4, ln. 66-col. 5, ln. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (U.S. Patent No. 6,591,135, cited above) in view of Kavounas et al. (U.S. 2004/0267322, cited by Applicant). Palmer discloses the invention substantially as claimed, but fails to disclose a bypass circuit configured to provide power received from the external device to the charging circuitry in parallel with or instead of power from the battery to facilitate charging the capacitor unit when the external device is connected to the defibrillator during charging of the capacitor unit. Kavounas teaches a portable defibrillator 10 that includes a connector 35 for connecting to an external device, outlet 38, to provide power to the defibrillator 10 (see Figure 3a). Kavounas further teaches that microcontroller 70 and charging circuit 54 are bypassed completely when power is received from outlet 38 through the connector 35 (see paragraph [0056]). In an emergency, the device of Kavounas uses power from outlet 38 directly to charge the capacitors, rather than using such energy to charge the batteries, thus providing for a quicker charging of the capacitors during an emergency situation (see paragraph [0056]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Palmer to include a bypass circuit configured to provide power received from the external device to the charging circuitry in parallel with or instead of power from the battery to facilitate charging the capacitor unit when the external device is connected to the defibrillator during charging of the capacitor unit, as taught by Kavounas, in order to quickly charge the capacitor during an emergency situation, and as it has been held that combining KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (U.S. Patent No. 6,591,135, cited above) in view of Montague (U.S. 2018/0169426, cited above). Palmer discloses the invention substantially as claimed, but fails to disclose an inductive charging receptor configured to receive power from the external device or a wireless communications module configured to communicate with at least one of the interface unit and the external device using wireless communications. Montague teaches an inductive charging receptor/wireless communications module configured to receive power from and/or communicate with at least one of the interface unit and the external device using wireless communications (see paragraphs [0054] and [0055]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Palmer to include an inductive charging receptor/wireless communications module configured to receive power from and/or communicate with at least one of the interface unit and the external device using wireless communications, as taught by Montague, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baek et al. (U.S. 2015/0251013) discloses a portable defibrillator device and a mobile terminal, where the charging unit 123 of the defibrillation device may charge an energy storage element using the power source 116 of the mobile terminal (see Figure 7 and paragraph [0080]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792